Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771277. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondence:
17109349
10771277
51. (New) A method for automatically adjusting device volume based on learned volume preferences, the method comprising: determining a location of a first device; obtaining temporal data corresponding to the determining of the location of the first device; retrieving historical volume data, based on the temporal data and the location of the first device, stored in a memory for a second 


4. The method of claim 1, further comprising generating the historical volume level data by: determining a plurality of locations of the second device based on respective signal strengths of additional wireless signals received at respective times; and storing in the memory a table having entries that associate the plurality of locations of the second device with respective volume levels set for the first device at the respective times, wherein the target volume level is determined based on the table.


Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10887126. Although the claims at issue are not of the following correspondence:
17103349
10887126
51. (New) A method for automatically adjusting device volume based on learned volume preferences, the method comprising: determining a location of a first device; obtaining temporal data corresponding to the determining of the location of the first device; retrieving historical volume data, based on the temporal data and the location of the first device, stored in a memory for a second device; determining a target volume level for the second device based on the historical volume data, the temporal data and the location of the first device; and automatically adjusting a volume setting of the second device to the target volume level.
1. A method for automatically adjusting device volume based on learned volume preferences, the method comprising: determining a location of a first device; obtaining temporal data corresponding to the determining of the location of the first device; retrieving historical volume data, based on the temporal data and the location of the first device, stored in a memory for a second device; determining a target volume level for the second device based on the historical volume data, the temporal data and the location of the first device; and automatically adjusting a volume setting of the second device to the target volume level.
2. The method of claim 1, further comprising generating the historical volume level data by: obtaining a plurality of temporal data of the first device based on respective signal strengths of wireless signals received at respective times; and storing in the memory a table having a first set of entries that associate the plurality of temporal data of the first device with respective volume levels set for the second device at the respective times, wherein the target volume level is determined based on the table.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651